Application by petitioner, pursuant to article 78 of the Civil Practice Act, against respondents who are, respectively, the Warden, the District Attorney and a Justice of the Supreme Court of Nassau County, to compel them to pay him a sum of money as damages by reason of their alleged failure to comply with a writ of habeas corpus. Cross motions by respondents, pursuant to section 1293 of article 78 of the Civil Practice Act, to dismiss the petition on the ground that it fails to set forth facts sufficient to entitle petitioner to the relief sought. Cross motions granted; petition dismissed, without prejudice to such other action or proceeding as petitioner may be advised. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.